IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT KNOXVILLE
                March 23, 2016 Session at Lincoln Memorial University1

            STATE OF TENNESSEE v. ROBERT MERLE COBLENTZ

                     Appeal from the Circuit Court for Blount County
                       No. C-21007     David Reed Duggan, Judge




                    No. E2015-01643-CCA-R9-CD – Filed June 10, 2016
                            _____________________________

Defendant, Robert Merle Coblentz, was charged with one count of sexual exploitation of
a minor. This is an interlocutory appeal filed by the State from the trial court‟s order
granting Defendant‟s motion to suppress evidence obtained from his computer pursuant
to a search warrant. Upon our review of the record and relevant caselaw, we hold that the
search warrant authorized the search of Defendant‟s computer despite the fact that he was
not named in the search warrant or affidavit as an occupant of the residence to be
searched or as an owner of the items to be seized. We reverse the judgment of the trial
court and remand the case for further proceedings.

 Tenn. R. App. P. 9 Interlocutory Appeal; Judgment of the Circuit Court Reversed
                                  and Remanded

TIMOTHY L. EASTER, J., delivered the opinion of the Court, in which JOHN EVERETT
WILLIAMS and NORMA MCGEE OGLE, JJ., joined.

Herbert H. Slatery III, Attorney General and Reporter; John H. Bledsoe, Senior Counsel;
Mike Flynn, District Attorney General; and Clinton Frazier, Assistant District Attorney
General, for the appellant, State of Tennessee.

Joe Costner, Maryville, Tennessee, for the appellee, Robert Merle Coblentz.


                                              OPINION


        1
          This case was heard on the campus of Lincoln Memorial University‟s Duncan School of Law as
a special project of the Tennessee Court of Criminal Appeals in furtherance of the educational process of
students and faculty.
                              Factual and Procedural Background

       The State provided the following procedural history in its motion for interlocutory
appeal:

       On January 17 of 2012[,] investigators with Blount County Sheriff‟s Office,
       using file sharing software, learned that someone at the IP2 address of
       97.81.56.29 was trafficking images of child sexual abuse. Investigators
       issued a judicial subpoena to Charter [C]ommunications to find out which
       of its subscribers was assigned that IP address on that date. Charter
       Communications responded to the subpoena and told investigators that the
       subscriber Donna Watson[,] who resided at 3225 Lagrange Drive [in]
       Maryville . . . had been assigned that IP address on that date. Donna
       Watson resides at the same address as the [D]efendant. Investigators went
       to 3225 Lagrange Drive . . . in February 2012 and executed a search
       warrant for the residence.

(Footnote added). The search warrant directed officers to search for any “[m]aterial and
devices aiding in the offense of sexual exploitation of a minor . . . to include the seizure
of computers to examine and retrieve such records . . . together with indicia of use,
ownership, possession, or control of such records.” The search warrant stated that
officers had “probable cause to believe that Donna Watson has in his/her possession or
under his/her control said property” and that “this property constitutes evidence or tends
to demonstrate that Donna Watson participated in the commission of [sexual exploitation
of a minor].” Defendant was not named anywhere in the search warrant or underlying
affidavit, which was incorporated by reference.

       During the course of their search of the residence at 3225 Lagrange Drive, officers
discovered a computer in the living room. Ms. Watson disclaimed ownership of the
computer and told the officers that it belonged to Defendant. A subsequent search of the
contents of the computer led to Defendant being charged by information with one count
of sexual exploitation of a minor.

       On March 22, 2014, Defendant filed a motion to suppress evidence. At the
hearing on the motion, Defendant did not argue that the affidavit failed to state probable
cause to support a search warrant for Ms. Watson‟s residence and various items of
personal property. Instead, he claimed that the affidavit and search warrant gave
authority to search only those items owned by Ms. Watson and that Ms. Watson

       2
           “IP” is an abbreviation for “internet protocol,” which is “a numerical label assigned to a
particular Internet connection used by one or more computers.” United States v. Naylor, 99 F. Supp. 3d
638, 639 (S.D. W. Va. 2015).
                                                  -2-
disclaimed ownership of the computer at issue. Defendant insisted that a second warrant
was required to search the contents of the computer because it did not belong to Ms.
Watson. The State argued that the warrant permitted a search of the residence for any
item that could contain evidence of sexual exploitation of a minor and that the law does
not require specificity regarding co-residents being named in the affidavit or warrant.

        The defense was prepared to present the testimony of Ms. Watson, but the trial
court determined that it did not need to hear proof when the State agreed that many of the
facts were not in dispute. The parties stipulated that the investigators executed the search
warrant at the specified address, that Defendant resided at that address, that Ms. Watson
disclaimed ownership of the computer, and that there were no exigent circumstances
otherwise permitting a warrantless search. The trial court granted the motion to suppress.
The trial court ruled that, pursuant to the United States Supreme Court‟s decision in Riley
v. California, __ U.S. __, 134 S. Ct. 2473 (2014), the officers were required to obtain a
second warrant before searching the contents of Defendant‟s computer once they learned
that it did not belong to Ms. Watson.

       The State filed a timely motion for an interlocutory appeal on December 19, 2014.
The trial court granted the State‟s motion on August 17, 2015. Thereafter, the State filed
a timely application for permission to appeal in this Court, which Defendant opposed.
This Court granted the State‟s application on October 1, 2015.

                                         Analysis

       A defendant seeking to suppress evidence obtained pursuant to a search warrant
bears the burden of establishing by a preponderance of the evidence “the existence of a
constitutional or statutory defect in the search warrant or the search conducted pursuant
to the warrant.” State v. Henning, 975 S.W.2d 290, 298 (Tenn. 1998). In reviewing a
trial court‟s ruling on a motion to suppress, this Court will uphold the trial court‟s
findings of fact unless the evidence preponderates otherwise. State v. Odom, 928 S.W.2d
18, 23 (Tenn. 1996). The party prevailing in the trial court is afforded “the strongest
legitimate view of the evidence and all reasonable and legitimate inferences that may be
drawn from that evidence.” State v. Keith, 978 S.W.2d 861, 864 (Tenn. 1998).
Ordinarily, questions concerning the “credibility of the witnesses, the weight and value of
the evidence, and resolution of conflicts in the evidence are matters entrusted to the trial
judge as the trier of fact.” Odom, 928 S.W.2d at 23. However, when witness credibility
is not an issue, this Court is “as capable as [the] trial court[] of reviewing the evidence
and drawing conclusions.” State v. Berios, 235 S.W.3d 99, 104 (Tenn. 2007) (citing
State v. Binette, 33 S.W.3d 215, 217 (Tenn. 2000)). “Where the issue before this Court is
the application of law to undisputed facts, then [our] review is de novo.” State v.
Randolph, 74 S.W.3d 330, 334 (Tenn. 2002) (citing State v. Daniel, 12 S.W.3d 420, 423
(Tenn. 2000)); see also State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001) (holding that
                                            -3-
review of the trial court‟s application of the law to the facts is de novo, with no
presumption of correctness).

        Under both the Fourth Amendment to the United States Constitution and Article I,
section 7 of the Tennessee Constitution, a search warrant must particularly describe the
place to be searched and the things to be seized. See Henning, 975 S.W.2d at 296 (citing
Marron v. United States, 275 U.S. 192 (1927)); State v. McCary, 119 S.W.3d 226, 247
(Tenn. Crim. App. 2003); see also T.C.A. § 40-6-103. A warrant satisfies this
particularity requirement if it “points to a definitely ascertainable place so as to exclude
all others,” State v. Smith, 868 S.W.2d 561, 572 (Tenn. 1993), and “enable[s] the searcher
to reasonably ascertain and identify the things which are authorized to be seized,”
Henning, 975 S.W.2d at 296 (internal quotation omitted). The question raised by the
circumstances of this case appears to be one of first impression before this Court: whether
a search warrant that names one person as the occupant of a specified residence
authorizes the search and seizure of a technological gadget belonging to another,
unnamed occupant sharing the same IP connection.

       This Court has held that the name of the owner of a particular piece of property
may be included in the search warrant as a means of identifying the premises. See State
v. Bostic, 898 S.W.2d 242, 246 (Tenn. Crim. App. 1994). However, a search of a
particular location pursuant to a warrant that either does not name the occupant or names
the wrong individual as the occupant will be upheld so long as the warrant otherwise
accurately describes the property to be searched. Garner v. State, 423 S.W.2d 480, 482
(Tenn. 1968) (“[T]he search could not be declared unlawful or in violation of the
constitutional rights of the owner, either because of the absence of his name in the
warrant or because of an affirmative error in stating his name.” (quoting Seals v. State, 11
S.W.2d 879, 881 (Tenn. 1928))); Collins v. State, 199 S.W.2d 96, 97 (Tenn. 1947)
(“[T]he validity of the warrant was not destroyed by the inclusion of the name of another,
not in fact an occupant, along with that of the true occupant.”); State v. Steve Johnson,
No. 80, 1986 WL 3103, at *2 (Tenn. Crim. App. Mar. 11, 1986) (“[T]he fact that the
wrong occupier is named in the warrant does not make the warrant invalid as long as the
correct house was searched by following accurate instructions.” (citing State v.
McColgan, 631 S.W.2d 151, 154 (Tenn. Crim. App. 1981))), perm. app. denied (Tenn.
June 23, 1986). As the United States Supreme Court has explained, “[s]earch warrants
are not directed at persons; they authorize the search of „place[s]‟ and the seizure of
„things,‟ and as a constitutional matter they need not even name the person from whom
the things will be seized.” Zurcher v. Stanford Daily, 436 U.S. 547, 555 (1978). “A
search warrant for the entire premises of a single family residence is valid,
notwithstanding the fact that it was issued based on information regarding the alleged




                                            -4-
illegal activities of one of several occupants of a residence.” United States v. Ayers, 924
F.2d 1468, 1480 (9th Cir. 1991).3

        Defendant has not contended that the search warrant‟s description of the property
located at 3225 Lagrange Drive is in any way inaccurate or misleading. Furthermore, at
the suppression hearing, Defendant did not dispute the State‟s characterization of the
property as a single-family residence. Though it is not clear from the record the exact
relationship between Defendant and Ms. Watson, other jurisdictions have held that the
fact that a defendant has a roommate or rents a room in a single-family residence “does
not convert his single-family home into an apartment house or multi-unit building” and
that a search warrant for that residence permits a search of the entire premises. Durham
v. McElynn, 254 F. App‟x 892, 896 (3d Cir. 2007); see also United States v. McLellan,
792 F.3d 200, 212 (1st Cir. 2015). Because the name of the occupant of a premises is not
a constitutional requirement of a warrant to search a particular location, the absence of
Defendant‟s name as an occupant of the premises in either the affidavit or the search
warrant is not fatal to the search in this case. The search warrant, based on adequate
probable cause, authorized the search of the entire premises located at 3225 Lagrange
Drive in Maryville, Tennessee.

       As to specific items discovered during the course of a search, the general rule is
that “if a warrant sufficiently describes the premises to be searched, this will justify a
search of the personal effects therein belonging to the person occupying the premises if
those effects might contain the items described in the warrant.” United States v. Gomez-
Soto, 723 F.2d 649, 654 (9th Cir. 1984) (citing United States v. Ross, 456 U.S. 798, 820-
21 (1982)); see also United States v. Gray, 814 F.2d 49, 51 (1st Cir. 1987). Courts have
drawn a distinction between items belonging to occupants of the premises and those
belonging to visitors. E.g., State v. Thomas, 818 S.W.2d 350, 358-59 (Tenn. Crim. App.
1991); see generally State v. Andrews, 549 N.W.2d 210, 213-18 (Wis. 1996) (discussing
cases from various jurisdictions and comparing the different approaches taken).4 An

        3
          On the other hand, a search warrant directed against a multiple-unit dwelling, such as an
apartment or a hotel, must describe “the subunit intended to be searched with sufficient definiteness to
exclude the search of an unintended subunit.” State v. Stinnett, 629 S.W.2d 1, 3 (Tenn. 1982).
        4
           The United States Supreme Court has noted that there is “a distinction between [a] search of the
person and [a] search of property.” Wyoming v. Houghton, 526 U.S. 295, 303 n.1 (1999) (citing United
States v. Di Re, 332 U.S. 581 (1948)). A search warrant for a particular place does not authorize the
search of people who happen to be at that place but about whom the police have no probable cause to
believe are involved in any illegal activity. Ybarra v. Illinois, 444 U.S. 85, 91 (1979); State v. Curtis, 964
S.W.2d 604, 612 (Tenn. Crim. App. 1997) (stating that “an officer does not, as a general rule, have the
right to search a transient visitor [to the premises being searched]”). This rule has often been extended to
those personal items which function as “extensions of the person,” such as purses, shoulder bags, and
briefcases, belonging to visitors to the premises being searched. Andrews, 549 N.W.2d at 215-16;
Thomas, 818 S.W.2d at 358.
                                                      -5-
owner or occupant of a premises holds a “special relationship to the place” that
distinguishes him or her from a “mere visitor or passerby who suddenly found his
belongings vulnerable to a search of the premises.” United States v. Micheli, 487 F.2d
429, 432 (1st Cir. 1973). In other words, “an occupant of a residence . . . has no
additional privacy interest in his or her belongings situated there,” whereas “the „mere
visitor‟ in that residence . . . retains an expectation of privacy in personal belongings.”
United States v. Neet, 504 F. Supp. 1220, 1227 (D. Colo. 1981) (citing Micheli, 487 F.2d
at 432).

       This Court has previously held that officers executing a search warrant may
assume that “all personal property belongs to the resident of the premises” and is subject
to search unless the officers have reason to know that the item belongs to a visitor.
Thomas, 818 S.W.2d at 359 (citing People v. McCabe, 144 Cal. App. 3d 827, 830
(1983)).5 Furthermore, several jurisdictions add the caveat that the police have no duty to
inquire into the ownership of items found on the premises subject to the search warrant,
noting that “[i]t would not be reasonable to require police officers executing a warrant to
ask individuals located on the premises whether they own various items of personal
property, nor would it be reasonable to expect an appropriate response were they required
to do so.” State v. Wills, 524 N.W.2d 507, 511 (Minn. Ct. App. 1994) (quoting
Commonwealth v. Reese, 549 A.2d 909, 911 (Pa. 1988)); see also State v. Nabarro, 525
P.2d 573, 576-77 (Haw. 1974) (cited approvingly by Thomas, 818 S.W.2d at 360). We
conclude that the general rule is that a search warrant for a given location authorizes the
search of items belonging to an owner or occupant of the premises, even if that person is
not named in the warrant. See United States v. McLaughlin, 851 F.2d 283, 287 (9th Cir.
1988); Micheli, 487 F.2d at 432; United States v. Teller, 397 F.2d 494, 497 (7th Cir.
1968); Wills, 524 N.W.2d at 511; People v. Berry, 224 Cal. App. 3d 162, 169 (1990).

       Furthermore, when the probable cause supporting the issuance of a search warrant
is based upon images of child pornography that trace back to a particular IP address, it is
important to note that:

       [a]n IP address is . . . specific to a computer network [and] serve[s] to
       identify and locate that network on the Internet, but not to further identify
       the defendant. In fact, a single IP address may host one or more devices
       operated or owned by multiple users (for example, a computer or handheld
       tablet), each communicating on the same network, such as with a wireless
       router or a business intranet.


       5
           The Thomas court noted that police are allowed to search personal items they know belong to a
visitor “if someone within the premises has had the opportunity to conceal the contraband within the
personal effects of the visitor immediately prior to the execution of the search warrant.” 818 S.W.2d at
359 (internal quotation omitted).
                                                    -6-
Patrick Collins, Inc. v. Doe, 288 F.R.D. 233, 235 (E.D.N.Y. 2012) (internal quotation and
citation omitted). A search warrant for a residential address associated with a suspect IP
address allows for the search of the entire residence for computers and electronic devices
that may be accessing the internet at that location. See United States v. Renigar, 613 F.3d
990, 994 (10th Cir. 2010) (holding that “information in the affidavit which linked the IP
address in question to both child pornography and to the residential address” created
sufficient probable cause to believe that “the computer which [the suspect] used to access
the [internet] would be found at the apartment and would contain evidence associated
with child pornography and/or its transmission”). This is true even for computers
belonging to occupants of the residence who are not specifically named in the warrant.
See McLellan, 792 F.3d at 212 (upholding search of computer belonging to a defendant
who rented a room in a single-family residence but was not named in the search warrant);
United States v. Latham, No. 2:06-cr-379-LDG, 2007 WL 4563459, at *3-4 (D. Nev.
Dec. 18, 2007) (upholding search of a laptop belonging to defendant who was not named
in search warrant for brother‟s residence wherein defendant was also an occupant), aff’d,
379 F. App‟x 570 (9th Cir. 2010).

        In this case, the parties stipulated that Defendant was indeed an occupant of the
premises rather than a visitor. Therefore, his belongings were subject to be searched
under the authority of a warrant directed at the entire residence. Ownership of a given
item found during the course of a search is only relevant if the owner of that item is a
visitor not named in the warrant and about whom the police have no probable cause to
believe is involved in illegal activity. At the suppression hearing, defense counsel argued
that a qualifying phrase suggesting the possible presence of unknown occupants would be
necessary to authorize the search of an unnamed occupant‟s belongings. See McLellan,
792 F.3d at 206 (noting that the search warrant indicated there was probable cause to
believe that evidence of child pornography would be discovered at the address associated
with the internet account and in the possession of “Darryl J. St. Yves and/or other
residents, as yet unknown”). However, as we discussed above, a search warrant need not
name any occupant of the premises to pass constitutional muster. See Garner, 423
S.W.2d at 482; Seals, 11 S.W.2d at 881. Therefore, the search of Defendant‟s computer,
which shared Ms. Watson‟s internet service and was connected to the same IP address,
was authorized by the search warrant particularly describing the place to be searched and
the things to be seized, including computers.

       The trial court in this case based its decision primarily on the United States
Supreme Court‟s decision in Riley v. California. In that case, the Supreme Court held
that a warrantless search of data stored on a defendant‟s cell phone was not justified as a
search incident to a lawful arrest. 134 S. Ct. at 2492. The Court held that officers are
permitted to seize and secure a cell phone to prevent the destruction of evidence but that
they are required to obtain a warrant before searching the contents of the phone. Id. at
2486, 2493. This case is easily distinguishable from Riley. Though both cases involve
                                           -7-
the search of similar items—modern cell phones essentially functioning as miniature
computers—the search in Riley was a warrantless search incident to arrest whereas the
search in this case was authorized by a warrant. At the time of the search, the officers
were in possession of a warrant that specifically provided for “the seizure of computers to
examine and retrieve” evidence of sexual exploitation of a minor. The warrant
specifically contemplated not only the seizure of the computer, but also the search of its
contents. See United States v. Peake, 804 F.3d 81, 89 (1st Cir. 2015) (holding that the
search of the defendant‟s personal electronic devices found on the premises was within
the scope of a search warrant specifying the seizure of electronically-stored documents);
cf. Wills, 524 N.W.2d at 509 (holding that police were not required to obtain a second
warrant to search the contents of a safe belonging to an unnamed occupant “which
reasonably could have contained the items listed in the search warrant and supporting
documents”). The officers acted within the scope of the search warrant when they
searched the contents of Defendant‟s computer and were not required to obtain a second
warrant.

      Because we have determined that the search warrant in this case authorized the
search of Defendant‟s computer, we need not address the State‟s arguments that the
evidence obtained would be admissible pursuant to either the inevitable discovery or
good faith exceptions to the exclusionary rule.

                                       Conclusion

       Based on the foregoing, we reverse the judgment of the trial court and remand the
case for further proceedings consistent with this opinion.


                                                 _________________________________
                                                 TIMOTHY L. EASTER, JUDGE




                                           -8-